DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 31-38 are objected to because of the following informalities:  
As to claim 31, “to removably attached” in line 6 should be amended to “to be removably attached”.  
Claims 32-38 are objected to as they depend from claim 31.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21, 23, 24, 27, 31, and 35 each recite “the device” in at least one instance. While the examiner believes this refers to “a device” introduced in line 4 of claim 21 or “a device” introduced in line 5 of claim 31, this wording is not 100% clear because each of the independent claims also refer to a mobile communication(s) device. The examiner recommends using language other than “a device” or add more language to “a device” the clarify that no recitations of “the device” later on are referring to the mobile communication(s) device.
Claims 22-30 and 32-38 are rejected as they depend from at least one claim above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31, 35, 36 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Juselius (US 2002/0096543 A1).
As to claim 31, Juselius discloses a system (see Figs. 1-7) for tracking medication delivery by a medication delivery pen, comprising: a mobile communication device (table control device and/or robot phone; see para 0040, 0067) configured to track medication delivery by a medication delivery pen (3), the mobile communication device including a memory storing a dose (see para 0040, 0043, 0048); and a device configured to pair with the mobile communication device, the device including: a cap (12+16) configured to removably attached to the medication delivery pen to releasably cover a needle of the medication delivery pen (see para 0020, 0058); a sensor (18) configured to detect removal of the cap from the medication delivery pen (para 0058, 0062, Claim 1); and a data processing unit (14) configured to communicate with the paired mobile communication device and transmit a signal to the paired mobile communication device in response to the sensor detecting removal of the cap from the medication delivery pen (para 0058, 0062, Claim 1), wherein the mobile communication device is configured to record a dose in response to receiving the signal (para 0048, 0067).
As to claim 35, Juselius discloses the system according to claim 31, wherein the mobile communication device is configured to securely pair with the device (see Fig. 1-4; the device securely pairs injector 3 with the mobile communication device when injector 3 is inserted into respective socket, also see para 0046 which discusses including a security function for wireless communications).
As to claim 36, Juselius discloses the system according to claim 31, wherein the mobile communication device is configured to track delivery of long acting insulin (see para 0008 mentioning slowly acting insulin – regardless of what type of insulin is delivered it is understood that the mobile communication device is configured to track delivery of long acting insulin based off communication between the cap 12 and the mobile communication device – see Fig. 9, para 0067).
As to claim 38, Juselius discloses the system according to claim 31, wherein the mobile communication device is configured to enable adjustment of the recorded dose after receiving the signal (see para 0067; “treatment actions and the results of the same from the previous day (Change in patient's glucose levels) can thus be read by the expert for example on a computer screen first thing in the morning, and on the basis of this data it is possible to use the same line to transmit information back to the table control device (instructions and changes in values, marked with the word "Adjustments".” – the mobile communication device thus enabling adjustments after the signal sent (for example a signal from a previous day)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 21, 23, 27, 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juselius in view of Krulevitch et al. (US 2011/0313395 A1, hereafter 'Krulevitch').
As to claim 21, Juselius discloses a system (see Figs. 1-7) for tracking medication delivery by a medication delivery pen, comprising: a mobile communications device (table control device and/or robot phone; see para 0040, 0067) configured to track medication delivery by a medication delivery pen (3); and a device configured to pair with the mobile communication device, the device including: a cap (12+16) configured to removably attach to the medication delivery pen to releasably cover a needle of the medication delivery pen (see para 0020, 0058); a sensor (18) configured to detect removal of the cap from the medication delivery pen (para 0058, 0062, Claim 1); and a data processing unit (14) configured to communicate with the mobile communication device and transmit a dose to the mobile communication device in response to the sensor detecting removal of the cap from the medication delivery pen (see para 0056-0059, 0067; the cap 12 including the active part 14 detects when a dose given and is capable of transmitting data to the table control device/robot phone).
Juselius does not expressly recite the device comprising a memory storing a dose.
Krulevitch teaches a system comprising a mobile communications device (DMU 330; see Fig. 1) configured to track medication delivery by a medication pen, and a device (seen in Fig. 3) configured to pair with the mobile communication device, the device including: a cap (108) configured to removably attach to a medication delivery pen (100; see para 0029) to releasably cover a needle (107) of the medication delivery pen (see Fig. 3, para 0036), as well as the device comprising a memory storing a dose (see para 0037, 0045, 0063, 0068).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified the device of Juselius to include a memory storing a dose. One would have been motivated to do so to allow for the device of Juselius to store data about doses that are injected into a patient (see para 0003, 0037, 0045, 0063, 0068 of Krulevitch).

As to claim 23, Juselius in view of Krulevitch teaches the system of claim 21 as described above. Juselius does not expressly recite wherein the dose is set on the mobile communication device and transmitted from the mobile communication device to the device for storage in the memory. However as noted in the rejection of claim 21 as described above, it would have been obvious to one having ordinary skill to add a memory to the device of Juselius. It thus would have been further obvious to one having ordinary skill in the art, to additionally modify Juselius based off Krulevitch such that wherein the dose is set on the mobile communication device and transmitted from the mobile communication device to the device for storage in the memory so that the memory in the device can store data about the treatment that is transmitted from the mobile communication device (see para 0037, 0045, 0063, 0068 of Krulevitch).
As to claim 27, Juselius in view of Krulevitch teaches the system according to claim 21 as describe above. Juselius further teaches wherein the mobile communication device is configured to securely pair with the device (see Fig. 1-4; the device securely pairs injector 3 with the mobile communication device when injector 3 is inserted into respective socket, also see para 0046 which discusses including a security function for wireless communications).
As to claim 28, Juselius in view of Krulevitch teaches the system according to claim 21 as describe above. Juselius further teaches wherein the mobile communication device is configured to track delivery of long acting insulin (see para 0008 mentioning slowly acting insulin – regardless of what type of insulin is delivered it is understood that the mobile communication device is configured to track delivery of long acting insulin based off communication between the cap 12 and the mobile communication device – see Fig. 9, para 0067).
As to claim 30, Juselius in view of Krulevitch teaches the system according to claim 21 as described above. Juselius further teaches wherein the mobile communication device is configured to enable adjustment of the transmitted dose after the transmitted dose is received by the mobile communication device (see para 0067; “treatment actions and the results of the same from the previous day (Change in patient's glucose levels) can thus be read by the expert for example on a computer screen first thing in the morning, and on the basis of this data it is possible to use the same line to transmit information back to the table control device (instructions and changes in values, marked with the word "Adjustments".” – the mobile communication device thus enabling adjustments after the signal sent (for example a signal from a previous day)).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juselius in view of Krulevitch, and further in view of Sjolund et al. (US 2014/0018733 A1, hereafter ‘Sjolund’).
As to claim 22, Juselius in view of Krulevitch teaches the system according to claim 21 as described above, but is silent to wherein the sensor is an electromechanical switch.
Sjolund discloses using an electromechanical switch to detect when a cap is removed from an injection device (see para 0037, 0040).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Juselius/Krulevitch such that the sensor is an electromechanical switch. One would have been motivated to do so as one would have recognized use of an electromechanical switch as an alternative means for recognizing when a cap has been removed from an injection device (see para 0037, 0040 of Sjolund).

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juselius in view of Krulevitch, and further in view of Rosinko (US 2015/0182695 A1).
 As to claim 29, Juselius in view of Krulevitch teaches the system according to claim 21, but is silent to wherein the mobile communication device is implemented on a smartphone, a tablet, a wearable computing device including a smartwatch or smartglasses, or one or more computers networked in a communication network through the Internet.
Saint however teaches a device (12) in communication with a mobile communication device, wherein the mobile communication device is implemented on a smartphone, a tablet, or one or more computers networked in a communication network through the Internet (see para 0041).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Juselius (as already modified above) such that the mobile communication device is implemented on a smartphone, a tablet, or one or more computers networked in a communication network through the Internet. One would have been motivated to do so as a way to implement the mobile communication device into commonly used devices such as a smartphone, a tablet, or one or more computers networked in a communication network through the Internet and manage treatment therefrom (see para 0041 of Saint).


Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juselius in view of Sjolund.
As to claim 32, Juselius teaches the system according to claim 31 as described above, but is silent to wherein the sensor is an electromechanical switch.
Sjolund discloses using an electromechanical switch to detect when a cap is removed from an injection device (see para 0037, 0040).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Juselius such that the sensor is an electromechanical switch. One would have been motivated to do so as one would have recognized use of an electromechanical switch as an alternative means for recognizing when a cap has been removed from an injection device (see para 0037, 0040 of Sjolund).


Claim(s) 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juselius in view of Damgaard-Sorensen et al. (US 2008/0114299 A1, hereafter ‘Damgaard-Sorensen’).
As to claims 33-34, Juselius teaches the system according to claim 31 as described above, but is silent to wherein an amount of the recorded dose is set on the mobile communication device prior to receiving the signal, and wherein the amount of the recorded dose is adjustable on the mobile communications device prior to receiving the signal.
Damgaard-Sorenson teaches using a mobile communication device (any of “remote commanders” 100, 200, 300, 400, etc…) to control a drug delivery device including setting and adjusting a dose on the mobile communication device prior to receiving signals (see at least the abstract, para 0028, 0062; device can send signals to the pump prior to receiving any signal).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Juselius such that an amount of the recorded dose is set on the mobile communication device prior to receiving the signal, and wherein the amount of the recorded dose is adjustable on the mobile communications device prior to receiving the signal. One would have been motivated to do so as it is known that a mobile communication device can be used to set and adjust a dose of a drug delivery device prior to delivery (see the abstract, para 0028, 0062 of Damgaard-Sorensen).

Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juselius in view of Rosinko (US 2015/0182695 A1).
 As to claim 37, Juselius discloses the system according to claim 31, wherein the mobile communication device is implemented on a smartphone, a tablet, a wearable computing device including a smartwatch or smartglasses, or one or more computers networked in a communication network through the Internet.
Saint however teaches a device (12) in communication with a mobile communication device, wherein the mobile communication device is implemented on a smartphone, a tablet, or one or more computers networked in a communication network through the Internet (see para 0041).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Juselius such that the mobile communication device is implemented on a smartphone, a tablet, or one or more computers networked in a communication network through the Internet. One would have been motivated to do so as a way to implement the mobile communication device into commonly used devices such as a smartphone, a tablet, or one or more computers networked in a communication network through the Internet and manage treatment therefrom (see para 0041 of Saint).

Allowable Subject Matter
Claims 24-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As to claim 24, Juselius in view of Krulevitch teaches the system of claim 23 as described above, however both are silent to wherein the dose is adjustable on the mobile communications device and transmitted from the mobile communication device to the device for updating the dose stored in the memory in combination with the limitations of claims 23 and 21.
As to claim 25, Juselius in view of Krulevitch teaches the system of claim 21 as described above, however both are silent to a dial disposed on the cap, wherein the dose is set by manipulating the dial in combination with the limitations of claim 21.
Claim 26 depends from claim 25.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783